Case 21-10121-SLM          Doc 162      Filed 05/04/21 Entered 05/04/21 17:46:26                 Desc Main
                                       Document      Page 1 of 5



  UNITED STATES BANKRUPTCY COURT
  DISTRICT OF NEW JERSEY (NEWARK)

  Caption in Compliance with D.N.J. LBR 9004-1(b)

  ONF21-036654
  LOGS Legal Group LLP
  14000 Commerce Parkway, Suite B
  Mount Laurel, NJ 08054
  (856) 793-3080
  Elizabeth L. Wassall, Esq. 023211995
  ATTORNEYS FOR ORION FIRST FINANCIAL AS
  ACCOUNT SERVICER FOR MIDLAND STATE
  BANK

  In re:
                                                         Case No. 21-10121-SLM
  AMERICAN LIMOUSINE LLC
  dba ADDISON LEE dba RMA WORLDWIDE                      Judge: HONORABLE STACEY L. MEISEL
  CHAUFFEURED TRANSPORTATION dba
  FLYTE TIME WORLDWIDE dba TRISTAR dba                   Chapter 11, Subchapter V
  AMERICAN LIMOUSINE GROUP LLC,
    DEBTOR




                          NOTICE OF OBJECTION TO CONFIRMATION
                                           [DOCKET NO. 141]

           The undersigned, LOGS Legal Group LLP, attorneys for the Secured Creditor, Midland States

 Bank through its account servicer Orion First Financial, LLC (“Midland”), the holder of a secured claim

 on four (4) 2019 Grech Motors GM33 Shuttle Buses (hereinafter the “Shuttle Buses”) (See Claim No. 55),

 hereby objects to Confirmation of Debtor’s proposed Chapter 11, Subchapter V Plan (Docket No. 141) on

 the following grounds:

           1)     Objection One: Failure to Provide for Full Claim Amount under 11 U.S.C. §

 1129(b)(2)(A)(i)(II). Debtor filed bankruptcy on January 8, 2021. As of the petition date, Midland’s

 secured claim was $254,360.80. The parties agree that the value of Midland’s collateral is $400,000.00.

 Plan paragraph 2.2 fixes Midland’s Class 12 claim at $254,360.80. But, as an over-secured creditor,

 Midland is entitled to all fees, costs, and interest accruing from the January 8, 2021 petition date through
Case 21-10121-SLM           Doc 162     Filed 05/04/21 Entered 05/04/21 17:46:26                  Desc Main
                                       Document      Page 2 of 5


 the plan effective date as an additional component of its claim. 11 U.S.C. § 506(b). Payment of this amount

 to be determined as of the effective date of confirmation must be provided for.

        2)       Objection Two: Failure to Provide for Present Value Interest under Till. 11 U.S.C. §

 1129(b)(2)(A)(i)(II). Plan paragraph 2.2 provides for payment of interest to Midland from the effective

 date through the final payment date of 4.0% per annum. This is an insufficient rate under Till. Interest at

 the rate of 5.25% per annum is required, considering the depreciating nature of the collateral, the extension

 of the payout to not sooner than May 2026, and the intended business use of the 4 vehicles. Under the

 contract, the amount financed and terms of financing were based on a 36-month payout commencing

 February 28, 2019 and ending on January 2022. The contractual interest rate was 7.5%. (See Proof of Claim

 No. 55).

        3)       Objection Three: Remedies in Event of Plan Default. 11 U.S.C. § 1129(a)(1) & 361.

 To provide adequate protection in the event Debtor defaults on the Plan, the plan should provide for Midland

 to enforce all of its rights and remedies under the Loan and Security Agreement and applicable state law,

 including assessment of late fees and remedies, the events of default, as provided in the Loan and Security

 Agreement.

        4)       Objection Four: Insurance and Taxes. 11 U.S.C. § 1129(a)(1) & 361.               To provide

 adequate protection, the plan must provide for Debtor to maintain insurance as required by the Loan and

 Security Agreement. The Plan must provide for Debtor’s payment of any and all taxes and fees assessed

 against the Shuttle Buses, as provided by the Loan and Security Agreement.

        5)       Objection Five: Discharge. The discharge provision does not comply with 11 U.S.C. §

 1192. The Plan has three options but does not specify or clarify which option is provided for in the Plan.

        6)       Objection Six: Vesting of Property Free & Clear of Liens. 11 U.S.C. §

 1129(b)(2)(A)(i). Notwithstanding the language in plan paragraph 2.2 regarding Midland retaining its liens

 until receiving payment under the Plan, plan paragraph 6.1 unambiguously provides that “after confirmation

 of the Plan, the property dealt with by the Plan is free and clear of all Claims and Equity Interests of

 Creditors … .” At best, this creates an ambiguity, and at worst creates a violation of Section 1129(b)(2).
Case 21-10121-SLM           Doc 162     Filed 05/04/21 Entered 05/04/21 17:46:26                 Desc Main
                                       Document      Page 3 of 5


                 WHEREFORE PREMISES CONSIDERED, Midland States Bank through its account

 servicer Orion First Financial, LLC, respectfully prays that this Court:

         (A) Deny confirmation of Debtor’s Chapter 11, Subchapter V Plan without prejudice to
             amendment; and

         (B) Grant Midland such other relief in equity or at law to which Midland may show itself justly

             entitled.


 Dated: 5-4-2021                                   Respectfully submitted,


                                                   /s/Elizabeth L. Wassall
                                                   _                 ____________
                                                   Elizabeth L. Wassall, Esq.
                                                   Bar no. 023211995
                                                   LOGS Legal Group LLP
                                                   Attorneys for Orion First Financial, LLC
                                                   as Account Servicer for Midland States Bank


                                                   H. Gray Burks, IV
                                                   Texas State Bar No. 03418320
                                                   LAW OFFICE OF GERALD M. SHAPIRO, LLP
                                                   *Practicing nationally as LOGS Legal Group LLP
                                                   13105 Northwest Freeway, Suite 1200
                                                   Houston, TX 77040
                                                   Telephone 224-244-1367
                                                   Facsimile 847-879-4854
                                                   Email gburks@logs.com
Case 21-10121-SLM                Doc 162      Filed 05/04/21 Entered 05/04/21 17:46:26               Desc Main
                                             Document      Page 4 of 5



  UNITED STATES BANKRUPTCY COURT
  DISTRICT OF NEW JERSEY (NEWARK)

  Caption in Compliance with D.N.J. LBR 9004-1(b)

  ONF21-036654
  LOGS Legal Group LLP
  14000 Commerce Parkway, Suite B
  Mount Laurel, NJ 08054
  (856) 793-3080
  Elizabeth L. Wassall, Esq. 023211995
  ATTORNEYS FOR ORION FIRST FINANCIAL AS
  ACCOUNT SERVICER FOR MIDLAND STATE
  BANK

  In re:
                                                               Case No. 21-10121-SLM
  AMERICAN LIMOUSINE LLC
  dba ADDISON LEE dba RMA WORLDWIDE                            Judge: HONORABLE STACEY L. MEISEL
  CHAUFFEURED TRANSPORTATION dba
  FLYTE TIME WORLDWIDE dba TRISTAR dba                         Chapter 11, Subchapter V
  AMERICAN LIMOUSINE GROUP LLC,
    DEBTOR



                                          CERTIFICATION OF SERVICE
 I, the undersigned

 1.           represent the                                       in the above-captioned matter.

              am the secretary/paralegal for Elizabeth L. Wassall, Esquire, who represents the Secured
           Creditor in the above-captioned matter.

              am the                                     in the above case and am representing myself.

 2.        On May 4, 2021, I sent a copy of the following pleadings and/or documents to the parties listed in the
           chart below:

               •        Notice of Objection to Confirmation

 3.        I hereby certify under penalty of perjury that the above documents were sent using the mode of
           service indicated.

                                                              Signature
                                                              /s/ Linda Wright
  Dated:     5/4/2021

                                                              Printed Name
Case 21-10121-SLM            Doc 162       Filed 05/04/21 Entered 05/04/21 17:46:26                     Desc Main
                                          Document      Page 5 of 5



                                                Relationship of Party
  Name and Address of Party Served                   to the Case           Mode of Service
  Dean G. Sutton                                Attorney for Debtor
  18 Green Rd.                                                                Hand-delivered
  PO Box 187
                                                                              Regular Mail
  Sparta, NJ 07871
                                                                              Certified mail/RR
                                                                              E-mail
                                                                              Notice of Electronic Filing (NEF)
                                                                              Other
                                                                               (as authorized by the court*)
  Devansha L. Modi                              Trustee
  Lyon, Glassman, Leites & Modi,                                              Hand-delivered
  L.L.C.
                                                                              Regular Mail
  215 Ridgedale Avenue
  P.O. Box 409                                                                Certified mail/RR
  Florham Park, NJ 07932
                                                                              E-mail
  Chapter 11 Subchapter V Trustee
                                                                              Notice of Electronic Filing (NEF)
                                                                              Other
                                                                               (as authorized by the court*)
  American Limousine LLC                        Debtor
  90 Mckee Drive                                                              Hand-delivered
  Mahwah, NJ 07430
                                                                              Regular Mail
                                                                              Certified mail/RR
                                                                              E-mail
                                                                              Notice of Electronic Filing (NEF)
                                                                              Other
                                                                               (as authorized by the court*)
  US Trustee                                    US Trustee
  US Dept of Justice                                                          Hand-delivered
  Office of the US Trustee
                                                                              Regular Mail
  One Newark Center Ste 2100
  Newark, NJ 07102                                                            Certified mail/RR
                                                                              E-mail
                                                                               Notice of Electronic Filing (NEF)
                                                                              Other
                                                                               (as authorized by the court*)
 * May account for service by fax or other means as authorized by the court through the issuance of an Order
 Shortening Time.
